DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110, 112, 74.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each 
Specification
The disclosure is objected to because of the following informalities:
The specification recites, “[a]long with the improved hydraulics within the drilling application the light weight design when used with XXX offered by the new thread form”; however, it is not clear to the Examiner what XXX means.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it contains legal phraseology.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a) as being clearly anticipated by US 7210710, Williamson et al.
	In regards to claim 11, in Figures 2-3 and associated paragraphs, Williamson et al disclose a threaded product comprising: a tubular pin member comprising an external thread form at a pin end thereof, the external thread form comprising an external load flank, an external crest, an external stab flank, an external root, a first external radiused transition between the external load flank and the external crest, and a second external radiused transition between the external crest and the external stab flank, the external load flank being inclined with respect to a centerline of pin member, the external stab flank being inclined with respect to the centerline of the pin member and in a direction opposite the external load flank, and wherein the external root has an elliptical profile tangentially joining the external load and external stab flanks; and a tubular box member configured to coaxially threadingly engage the tubular pin member and comprising an internal thread form at a box end thereof, the internal thread form comprising an internal load flank, an internal crest, an internal stab flank, an internal root, a first internal radiused transition between the internal load flank and the internal crest, and a second internal radiused transition between the internal crest and the internal stab flank, the internal load flank being inclined with respect to a centerline of tubular box member, the internal stab flank being inclined with respect to the centerline of the pin member and in a direction opposite the internal load flank, and wherein the internal root has a shape that does not conform to the elliptical profile of the external thread form; wherein when threadingly engaged the external load flank and the internal load flank form a first area of mating contact and the external stab flank and the internal stab flank form a second area of mating contact, and a dope volume is created between the external root and the internal root.
In regards to claim 12, in Figures 2-3 and associated paragraphs, Williamson et al disclose the external load flank and the internal load flank have substantially the same incline.
In regards to claim 13, in Figures 2-3 and associated paragraphs, Williamson et al disclose the external stab flank and the internal stab flank have substantially the same incline.
In regards to claim 14, in Figures 2-3 and associated paragraphs, Williamson et al disclose the external crest has a step taper and the elliptical profile has a major axis substantially parallel to the step taper.
	In regards to claim 15, in Figures 2-3 and associated paragraphs, Williamson et al disclose the tubular pin member comprises a first metal-to-metal compression seal surface near a forward end thereof, and/or the tubular box member comprises a second metal-to-metal compression seal surface that mates with the first metal-to-metal compression seal surface to form an internal seal.
	In regards to claim 16, in Figures 2-3 and associated paragraphs, Williamson et al disclose a threaded product comprising: a tubular pin member comprising an external thread form at a pin end thereof, the external thread form comprising an external load flank, an external crest, an external stab flank, an external root, a first external radiused transition between the external load flank and the external crest, and a second external radiused transition between the external crest and the external stab flank, the external load flank being inclined with respect to a centerline of pin member, the external stab flank being inclined with respect to the centerline of the pin member and in a direction opposite the external load flank, and wherein the external root has an elliptical profile tangentially joining the external load and external stab flanks; wherein when threadingly engaged with a mating tubular box member the external load flank forms a first area of mating contact with an internal load flank of the mating tubular box member, and the external stab flank forms a second area of mating contact with an internal stab flank of the mating tubular box member, and a dope volume is created between the external root and an internal root of the mating tubular box member.
	In regards to claim 17, in Figures 2-3 and associated paragraphs, Williamson et al disclose the external crest has a step taper and the elliptical profile has a major axis substantially parallel to the step taper.
	In regards to claim 18, in Figures 2-3 and associated paragraphs, Williamson et al disclose the step taper comprises a minimum of approximately 0.003" per revolution of thread.
	In regards to claim 19, in Figures 2-3 and associated paragraphs, Williamson et al disclose the elliptical profile has a major axis that is not parallel to the external crest.
	In regards to claim 20, in Figures 2-3 and associated paragraphs, Williamson et al disclose the threaded product comprises a first extended tube with the tubular pin member at one end thereof and a tubular box member at an opposite end.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the external load flank being inclined with respect to a centerline of pin member by between approximately 1 and approximately 6 degrees, and the internal load flank being inclined with respect to a centerline of tubular box member by between approximately 1 and approximately 6 degrees.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080.  The examiner can normally be reached on Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M DUNWOODY/Primary Examiner, Art Unit 3679